                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

EASTWEST BRIDGE,                                  §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §   Civil Action No. 3:11-CV-2417-L
                                                  §
TECHNOLOGY PARTNERS FZ, LLC;                      §
AL-BAH TR BROKERS; and                            §
BAHARKAN GROUP,                                   §
                                                  §
                       Defendants.                §

                          MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiff’s First Application for Turnover Order in Aid of Judgment

(“Application”) (Doc. 33), filed March 6, 2018. On November 21, 2018, the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 47) were entered,

recommending that the court enter an order granting the Application in the form attached as Exhibit

A to the Report and award Plaintiff $4,000 for reasonable attorney’s fees incurred in obtaining the

turnover order. Although no objections to the Report were filed, the court determines that Plaintiff

has not met its burden of establishing that it is entitled to a turnover order, and the legal basis on

which it seeks such an order in this turnover proceeding is inconsistent with clearly established

Texas law. Accordingly, for the reasons herein explained, the court rejects the findings and

conclusions of the magistrate judge (Doc. 47) and denies Plaintiff’s Application (Doc. 33).

I.     Application for Turnover Order and Other Relief

       Through its Application, Plaintiff seeks a turnover order to enforce the judgment entered in

this case on its contract claim against judgment debtor Technology Partners FZ, LLC (“Judgment


Memorandum Opinion and Order - Page 1
Debtor”) for purposes of seizing Judgment Debtor’s alleged interest in third party Technology

Partners Federal Systems (“TP Federal”), together with all documents or financial records, securities,

real property, equipment, safety deposit boxes, cash, negotiable instruments, promissory notes,

checks, causes of action, contract rights, and accounts receivable related to TP Federal. Plaintiff also

requests appointment of a receiver to facilitate the turnover of assets and, as noted, seeks an award

of attorney’s fees.

II.     Applicable Law

        To obtain relief in the form of a turnover order under the Texas Turnover Statute, a judgment

creditor must establish by evidence that the judgment debtor owns property that “cannot readily be

attached or levied on by ordinary legal process” and “is not exempt from attachment, execution, or

seizure for the satisfaction of liabilities.” See Tex. Civ. Prac. & Rem. Code § 31.002(a). The statute

does not specify or restrict the manner in which evidence is submitted to establish the conditions

necessary for a turnover order under section 31.002(a) but “requires a factual showing that the

judgment debtor has non-exempt property that is not readily subject to ordinary execution.” Schultz

v. Fifth Judicial Dist. Court of Appeals at Dallas, 810 S.W.2d 738, 740 (Tex. 1991), abrogated on

other grounds by In re Sheshtawy, 154 S.W.3d 114 (Tex. 2004); Hamilton Metals, Inc. v. Glob.

Metal Servs., Ltd., 14-17-00670-CV, 2018 WL 6174321, at *2 (Tex. App.—Houston [14th Dist.]

Nov. 27, 2018, no pet. h.) (“Simply filing an application or motion for turnover relief does not

suffice; rather, the judgment creditor must submit evidence establishing these elements.”) (citations

omitted); Black v. Shor, 443 S.W.3d 170, 181 (Tex. App.—Corpus Christi 2013, no pet.) (“[T]he

trial court ‘must have some evidence before it that establishes that the necessary conditions for the

application of 31.002 exist.’”) (citation omitted). The presumption that assets are in the debtor’s


Memorandum Opinion and Order - Page 2
possession does not arise until the judgment creditor traces the assets to the judgment debtor.

Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991). A court may enter a turnover

order “that requires the turnover of nonexempt property without identifying in the order the specific

property subject to turnover.” Tex. Civ. Prac. & Rem. Code Ann. § 31.002(h). A turnover

proceeding, however, cannot be used “as a vehicle for discovery to ascertain the location and

existence” of the judgment debtor’s assets. Ramirez v. Orozco, 04-05-00022-CV, 2005 WL

2367599, at *1 (Tex. App.—San Antonio Sept. 28, 2005, no pet.).

III.     Discussion

         Based on “information and belief,” Plaintiff asserts that a turnover order is appropriate with

respect to third party TP Federal because “TP Federal appears to be an unincorporated wholly owned

business of Judgment [Debtor],” and it is Plaintiff’s “understanding and belief that TP Federal in

reality [is] merely a d/b/a and/or ‘alter ego’ of Judgment [Debtor’s] international communications,

information communications. Pl.’s Appl. ¶ 19 & n.2 (the believed-to-be d/b/a and/or alter ego TP

Federal”) (emphasis added); Ex. A to Report ¶ 7 ( Proposed Order) (“Judgment-Debtor appears to

be the alter-ego of and maintain an interest in [TP Federal]”) (emphasis added).1 Plaintiff appears

to contend that, because it has established that TP Federal is the alter ego of Judgment Debtor or

owned in part or in whole by Judgment Debtor, it has satisfied its burden of “trac[ing] the specific

d/b/a and/or alter ego assets known as ‘TP Federal’ to Judgment-[Debtor], using [Judgment-

Debtor’s] own website and through research through the Virginia Secretary of States’ website and




         1
            Plaintiff takes the position in its Application that TP Federal is the alter ego of Judgment Debtor, but the order
attached to the Report, which is presumably based on a proposed order submitted by Plaintiff includes a contrary finding
that Judgment Debtor is the alter ego of TP Federal. Regardless, for the reasons herein explained, there is insufficient
evidence of alter ego required for veil piercing, and Texas law does not allow the court to make such a determination
in this turnover proceeding for purposes of deciding the substantive property rights of a judgment debtors or third parties.
Memorandum Opinion and Order - Page 3
communications with Fairfax County Clerk’s office, and a presumption has therefore arisen that the

Judgment-[Debtor] possesses the assets” in question. Pl.’s Appl. ¶ 19(b).

          Plaintiff’s evidence, however, does not establish that TP Federal is wholly or even partially

owned by Judgment Debtor. The website pages that are attached to Plaintiff’s Application and

referenced in the declaration of Plaintiff’s former counsel merely indicate that TP Federal is a

“wholly US-owned company” without identifying TP Federal’s owner or owners. Pl.’s Appl. at Exs.

1 & A. Thus, Plaintiff’s belief and assertion in this regard are based on nothing more than

speculation. Plaintiff also provided evidence that indicates TP Federal is not in the Fairfax County

Department of Tax Administration’s database under the Mclean, Virginia address identified on TP

Federal’s website, and that TP Federal has not applied for a Fairfax County Business License. The

court fails to see, though, how this evidence supports Plaintiff’s contention that TP Federal is wholly

owned by Judgment Debtor; nor does it establish that TP Federal is the alter ego of Judgment Debtor

or vice versa. Plaintiff’s former counsel’s declaration includes a statement regarding the similarity

of the two companies logos, but this does not make Plaintiff’s alter ego argument any stronger.2


         2
          “Texas law presumes that separate corporations are distinct entities.” Tryco Enters., Inc. v. Robinson, 390
S.W.3d 497, 524 (Tex. App.—Houston [1st Dist.] 2012, writ dism’d) (citation omitted). The party seeking to disregard
the corporate separateness has the burden of overcoming this presumption. Id. (citing Torregrossa v. Szelc, 603 S.W.2d
803, 804 (Tex. 1980)). Alter ego applies and “the limitation on liability that the corporate structure affords can be
ignored ‘when the corporate form has been used as part of a basically unfair device to achieve an inequitable result.’”
SSP Partners Spring St. Partners-IV, L.P. v. Lam, 730 F.3d 427, 443 (5th Cir. 2013) (quoting Castleberry v. Branscum,
721 S.W.2d 270, 271-72, 273 (Tex. 1986), superseded on other grounds by former Bus. Corp. Act art. 2.21, re-codified
at Tex. Bus. Orgs. Code Ann. § 21.223); Tryco Enters., Inc., 390 S.W.3d at 510 (quoting SSP Partners, 275 S.W.3d at
454). An entity or person, however, does not become jointly liable for a corporation’s obligations “merely because they
were part of a single business enterprise” or “merely because of centralized control, mutual purposes, and shared
finances.” Id. at 508, 524 (quoting SSP Partners, 275 S.W.3d at 452, 454, 455).

         “To pierce the corporate veil and impose liability under an alter ego theory of liability . . . , a plaintiff must
show: (1) that the persons or entities on whom [it] seeks to impose liability are alter egos of the debtor, and (2) that the
corporate fiction was used for an illegitimate purpose, in satisfaction of the requirements of article 2.21—now Business
Organizations Code section 21.223(a) and (b).” Id. at 508 (citing SSP Partners, 275 S.W.3d at 456 & n.57) (footnote
omitted). Determining whether the first requirement has been satisfied requires assessment of the relationship between
the corporate entities, taking into account such factors as: (1) “whether the entities shared a common business name,
common offices, common employees, or centralized accounting” (2) “whether one entity paid the wages of the other

Memorandum Opinion and Order - Page 4
         As Plaintiff’s evidence does not establish that TP Federal is wholly or partially owned by

Judgment Debtor and is insufficient to show that TP Federal is the alter ego of Judgment Debtor or

vice versa, it cannot satisfy its burden of tracing any assets to Judgment Debtor. Additionally,

Plaintiff’s identification of the asset or assets in question as being “TP Federal”3 is not sufficiently

specific, and there is no evidence that TP Federal possesses the laundry list of property included in

Plaintiff’s Application. Instead, Plaintiff’s Application and request for a turnover for any and all

nonexempt property and assets of TP Federal, including documents and financial information, appear

to be an attempt to use this turnover proceeding as a vehicle for discovery to ascertain the location

and existence of Judgment Debtor’s assets, which, as explained, is an improper use of the turnover

statute. Ramirez, 2005 WL 2367599, at *1.

         Moreover, “Texas courts construing the turnover statute have expressly and consistently held

that it may be used to reach only the assets of parties to the judgment, not the assets of non-judgment

third parties.” Bollore S.A. v. Import Warehouse, Inc., 448 F.3d 317, 322 (5th Cir. 2006) (citations

omitted). As explained by the Fifth Circuit in Bollore, the Texas Turnover Statute is “a purely


entity’s employees”; (3) “whether one entity’s employees rendered services on behalf of the other entity”; (4) “whether
one entity made undocumented transfers of funds to the other entity”; and (5) “whether the allocation of profits and losses
between the entities is unclear.” Id. at 508 (citing SSP Partners, 275 S.W.3d at 450-51). Satisfaction of the second alter
ego requirement with respect to “any contractual obligation of the corporation,” requires proof that the corporate form
was used to perpetrate “actual fraud on the obligee primarily for direct personal benefit.” Spring St. Partners-IV, L.P.,
730 F.3d at 442-44 & n.8 (discussing the evolution and codification of Texas alter ego and veil-piercing law and quoting
Tex. Bus. Orgs. Code Ann. §§ 21.223(a)(2), (b)). This requirement also applies when the corporate veil of an LLC is
sought to be pierced with respect to the LLC’s contractual obligations. Id. at 444. “‘Actual fraud’ is defined [by article
2.21 of the Business Organizations Code] as ‘involv[ing] dishonesty of purpose or intent to deceive.’” Id. at 443 (quoting
Tryco Enters., Inc. v. Robinson, 390 S.W.3d at 507).

          In this case, Judgment Debtor is an LLC, and TP Federal appears to be a corporation, as Plaintiff’s evidence
of the contents of TP Federal’s website includes information regarding TP Federal’s “Corporate Information.” Pl.’s
Appl. at Ex. A. The foregoing law applicable to veil piercing based on an alter ego theory, therefore, applies to
Plaintiff’s contention that TP Federal is the alter ego of Judgment Debtor or vice versa for purposes of making TP
Federal liable for Judgment Debtor’s contractual obligations. Plaintiff’s evidence, however, is insufficient to satisfy either
requirement for alter ego veil piercing under Texas law.
         3
             See Pl.’s Appl. ¶ 19(b).

Memorandum Opinion and Order - Page 5
procedural mechanism, and it is black-letter Texas law that proceedings pursuant to the turnover

statute may not be used to determine the substantive property rights of the judgment debtors or of

third parties.” Id. (citing Maiz v. Virani, 311 F.3d 334, 343-45 (5th Cir. 2002)). It is for this reason

that the Fifth Circuit has held that “a district court may not use a turnover proceeding to adjudicate

whether a corporation is an individual judgment debtor’s alter ego.” Bollore S.A., 448 F.3d at 322

(citations omitted). “Even more specifically, Texas courts have held that a turnover proceeding is

not an appropriate vehicle [to use] to make an alter ego determination and that a separate trial on the

merits of that issue is required before the alter ego can be subject to a turnover proceeding.” Id.

(citing Maiz, 311 F.3d at 336 as holding that the Texas Turnover Statute “cannot be utilized to

adjudicate the substantive property rights of the two non-judgment debtor corporations in this case

without a prior judicial determination which pierces their corporate veils”). Thus, even if Plaintiff’s

evidence were sufficient to show that TP Federal is the alter ego of Judgment Debtor or vice versa

as determined by the magistrate judge, the court would not have authority under Texas law to enter

the requested turnover order, as there has been no separate trial on the merits of the alter ego issue.

As entry of a turnover order is not appropriate, the court also determines that Plaintiff’s related

requests for appointment of a receiver and award of attorney’s fees should be denied.

IV.     Conclusion

        For all of the foregoing reasons, the court, after considering the Application and supporting

evidence, file, record in this case, Report, and applicable law, rejects the findings and conclusions

of the magistrate judge (Doc. 47) and denies Plaintiff’s Application (Doc. 33), including the request

for a turnover order, appointment of a receiver, and award of attorney’s fees.




Memorandum Opinion and Order - Page 6
       It is so ordered this 18th day of January, 2019.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Memorandum Opinion and Order - Page 7
